DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                   Claim Status
Preliminary amendment filed (5/17/2021) cancelled previously filed claims 1-40 and added new claims 41- 50; and amended paragraph 0001 of the specification.   
Claims 41-50 are currently pending.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/3/2021, 10/5/2021, 12/30/2021 and 5/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner, except for items for which translations were not provided.  
 
       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
   The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 41-43 and 45-50 of the examined application no. 17/321,773 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 14-19 of U.S. Patent No. 10,121,129.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites a system comprising a server and memory that performs substantially the same method as the system recited in patent no. 10,121,129 and that would have been obvious to one of ordinary skill in the art.
    Claim 41 of the instant application recites a selection of an item received from a user device and a merchant payment request for the item being received, where the conflicting patented claim number 11 presents a similar recitation but identifies a mobile device on which a payment protocol handler is determined, a payment request is processed and a wallet application is instantiated.  The claim further does not identify the receiving of a selection from a user device of an item for purchase. One of ordinary skill in the art would have recognized that use of mobile devices by a user to engage in transactions is well known and further that prior to receiving a merchant payment request for an item necessarily indicates that a selection of an item for purchase would have preceded the request.  
   For claim 42: claim 12 of the reference patent discloses an apparatus identical to claim 42 of the present application.
   For claim 43: claim 13 of the reference patent discloses an apparatus where a purchase transaction parameter may include a user-selected merchandise, where claim 43 of the instant application does not list that as a possible parameter. One of ordinary skill in the art would have recognized that as regards purchase parameters, actually identifying a selected item would be imperative to continue to a purchase transaction.   
   For claim 45: claim 14 of the reference patent discloses an apparatus identical to claim 45 of the present application.
  For claim 46: claim 15 of the reference patent discloses an apparatus identical to claim 46 of the present application.
  For claim 47: claim 16 of the reference patent discloses an apparatus identical to claim 47 of the present application.
  For claim 48: claim 17 of the reference patent discloses an apparatus that stores instructions to obtain and instantiate a virtual merchant store in a wallet for a user to purchase from, where claim 48 of the instant application recites the injection at a different point in time following request from merchant for payment.   One of ordinary skill in the art would have recognized that timing of the provision of such capability may make a difference to a merchant who may want to ensure a purchaser is actively engaged in a purchase before providing information about additional items the purchaser may be more likely to buy. 
  For claim 49: claim 18 of the reference patent discloses an apparatus identical to claim 49 of the present application.
  For claim 50: claim 19 of the reference patent discloses an apparatus identical to claim 50 of the present application.
Claims 41-43 and 45-50 of the examined application no. 17/321,773 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 15-20 of U.S. Patent No. 10,803,449.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites a system comprising a server(processor) and memory that performs substantially the same steps as recited in claim 11 of patent no. 10,803,449 and that would have been obvious to one of ordinary skill in the art.
      Claim 41 of the instant application recites a selection of an item received from a user device and a merchant payment request for the item being received, where the conflicting patented claim number 11 does not identify the receiving of a selection from a user device of an item for purchase. One of ordinary skill in the art would have recognized that prior to receiving a merchant payment request for an item necessarily indicates that a selection of an item for purchase would have preceded the request.  
   For claim 42: claim 12 of the reference patent discloses an apparatus identical to claim 42 of the present application.
   For claim 43: claim 13 of the reference patent discloses an apparatus where a purchase transaction parameter may include a user-selected merchandise, where claim 43 of the instant application does not list that as a possible parameter. One of ordinary skill in the art would have recognized that as regards purchase parameters, actually identifying a selected item would be imperative to continue to a purchase transaction.   
   For claim 45: claim 15 of the reference patent discloses an apparatus identical to claim 45 of the present application.
  For claim 46: claim 16 of the reference patent discloses an apparatus identical to claim 46 of the present application.
  For claim 47: claim 17 of the reference patent discloses an apparatus identical to claim 47 of the present application.
  For claim 48: claim 18 of the reference patent discloses an apparatus that stores instructions to obtain and instantiate a virtual merchant store in a wallet for a user to purchase from, where claim 48 of the instant application recites the injection at a different point in time following request from merchant for payment.   One of ordinary skill in the art would have recognized that timing of the provision of such capability may make a difference to a merchant who may want to proactively engage a potential purchaser with intention to incentivize purchases.  
  For claim 49: claim 19 of the reference patent discloses an apparatus identical to claim 49 of the present application.
  For claim 50: claim 20 of the reference patent discloses an apparatus identical to claim 50 of the present application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   
    Claim 41 also recites “processor-issuable instructions” in lines 3-4 (describing a memory).  This language indicates the instructions are issuable.  This language does not make clear that the steps of the then-recited process are either capable of being executed or of being executed by the processor.  For examining purposes, it is being interpreted as instructions actually being processed by the processor to perform the recited steps.  
      Also, in claim 41, line 9 recites determine an appropriate payment protocol handler… and the next limitation, in 12, recites “process the…request using the payment protocol handler.”  It is not clear as to whether “the payment protocol handler” is referring to the appropriate handler from line 9 or another one of the recited plurality of handlers.  Clarification is requested.   For examining, interpreted as referring to the appropriate handler recited in line 9. 
     Dependent claims 42-50 are similarly rejected because they do not cure the deficiencies of claim 41.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) and does not recite additional elements that are indicative of a practical application or that are sufficient to amount to significantly more than the judicial exception. 
Step 1  
Claim 41 recites a system comprising a server having a processor and a memory, which is a statutory category of invention (Step 1: yes).

Step 2A Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether
the claims recite an abstract idea that falls within one or more designated categories of
patent ineligible subject matter (i.e., organizing human activity, mathematical concepts,
and mental processes) that amount to a judicial exception to patentability. Here, the
independent claims at their core recite the abstract idea of:
       receive a selection…of an item for purchase from a merchant…;
       receive a merchant payment request for the item including a web-to-wallet transition payment protocol;
      determine an appropriate payment protocol handler form a plurality of payment protocol handlers based on the web-to-wallet transition payment protocol in the merchant payment request;
      process the merchant payment request using the payment protocol handler;
      …
       obtain a payment method selection…;
       provide a transaction execution request including the selected payment method…to the merchant…to initiate payment to the merchant according to the merchant payment request,
        receive a purchase response to the transaction execution request from a checkout…; and
       output purchase response information derived from the received purchase response.

   Here, the recited abstract idea falls within one or more of the three enumerated
2019 PEG categories of patent ineligible subject matter, to wit: certain methods of
organizing human activity, which includes fundamental economic principles and/or commercial interaction (e.g., receive an item selection and a payment request, process the request and obtain a payment method that is provided to a merchant for purchase completion). The recited computer elements – server having a processor, memory, device - do not necessarily preclude the claim from reciting an abstract idea.  
(Step 2A Prong 1: yes)   

Step 2A Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to
which the independent claims are directed does not include additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on computer elements – server (having a processor), memory, device - recited at a high level of generality (see, e.g., specification, paragraphs 29, 33, fig 1 (device, wallet application), 147(computers employing memory, processors)) that are simply being used as tools (“apply it’) to implement the abstract idea. (MPEP 2106.05(f))  The wallet application  is computer software also being used to implement the abstract idea.  (MPEP 2106.05(f))            
    The claim also recites “instantiate…a wallet application via the payment protocol handler,” indicating presenting (displaying) an instance of an application (data).
which recites insignificant extra-solution activity (MPEP 2106.05(g)), where such limitation is not indicative of a practical application.              
   Accordingly, these additional elements, when considered separately and as an
ordered combination, do not integrate the abstract idea into a practical application as
they do not impose any meaningful limits on practicing the abstract idea. Thus the claim
is directed to an abstract idea without a practical application. (Step 2A-Prong 2: No).

Step 2B
Under step 2B, the claim (41) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.
    As discussed above with respect to integration of the abstract idea into a practical application, the additional elements – server (having a processor), memory, device, wallet application - merely recite use of computer devices or computer software program as tools to perform the abstract idea, where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea.  
    Additionally, the limitation - instantiate…a wallet application via the payment protocol handler - described above as insignificant extra-solution activity has been reevaluated in Step 2B. As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of presenting/displaying data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
(Step 2B – No).

Dependent claims 42-50 are also rejected under 35 USC 101
  Dependent claims 42, 43 and 45-48 further describe the abstract idea present in independent claim 41:  claims 42 and 43 further describe the payment request; claims 45-47 further describe payment methods transaction; claim 48 further describes the selection of additional items for purchase.  
   Claim 44 recites limitatiosn that are also under certain methods of organizing human activity as reciting a fundamental economic practice – i.e., risk mitigation (obtaining security credentials for access to computing resource).   As an ordered combination, the limitations of claims 41 and 44 recite abstract ideas and do not provide a basis for patent eligibility. See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea to another abstract idea does not render the claim non-abstract.”).  
    
   Claims 44, 48 and 49 further describe the additional element – wallet application – for which arguments from claim 1 are applicable as addressed to computer elements/software used as tools.  
   Claim 50 recites an additional element – display a redirect page specified by a merchant associated with the merchant payment request - interpreted as transmitting/displaying data, which is insignificant extra-solution activity (MPEP 2106.05(g))  The  cited element does not impose any meaningful limits on practicing the abstract idea; therefore the claim is directed to an abstract idea that is not integrated into a practical application. Further, under step 2B, as the additional element is considered insignificant extra-solution activity in Step 2A, this is re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d) (II) and 2106.05(g) show transmitting/displaying data to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015)). 
   These dependent claims 42-50 not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea judicial exception when considered both individually and as an ordered combination.  
   Thus, the claims 41-50 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over von Behren et al. (U.S. 2012/0166333) in view of Castell et al. (U.S. 2009/0233579).
   Re claim 41: von Behren shows an e-wallet checkout system, comprising:
   a server having a processor (para 38, fig 1(131(server)); 
   a memory in communication with the processor and storing processor-issuable instructions (paras 38, 82, fig 1(131)) to:
   receive a selection from a user device of an item for purchase from a merchant server 
(para 39… The user 101 can browse the merchant's website 133 for products using the web browser 112 and indicate a desire to purchase one or more products…(for example, by actuating a "checkout" link)…);    

   receive a merchant payment request for the item including a web-to-wallet transition payment protocol    
(para 39, to complete an online purchase via the Internet…the merchant's website 133 sends a purchase request message…The purchase request message also can include information regarding the requested purchase, including information regarding the product(s) for purchase (for example, name and/or description of each product, price for each product, total price, etc.), information regarding the merchant system 130 (for example, merchant name, payment methods accepted by merchant, etc.(where payment methods accepted by merchant is interpreted as web-to-wallet transition payment protocol as the merchant presenting this information alerts user to how a payment point can be reached having begun from purchase point on the web(Internet merchant website)); 
NOTE:  A web-to-wallet transition payment protocol is first recited in the claims; however, a description/definition is not provided anywhere else in the specification.  For examining, interpreted as provision of payment methods accepted by merchant (included in a payment request) as a merchant is presenting this information to alert a user to how (i.e., the protocol) a payment point (i.e., using a wallet) can be reached having begun from a purchase point on the web (i.e., Internet merchant website)).

     receive a purchase response to the transaction execution request from a checkout server (para 39…  If the user 101 confirms the purchase, the digital wallet 111 can retrieve the information (e.g., payment method) requested in the purchase request message, generate a merchant request message that contains the information and the confirmation, and transmit the merchant request message to the merchant's website 133);  and 
     output purchase response information derived from the received purchase response (para 39…If the purchase is authorized via the payment processor 132, the merchant's website 133 can transmit an electronic confirmation and/or a receipt to the digital wallet 111).

Von Behren does not expressly show but Castell shows   
   determine an appropriate payment protocol handler from a plurality of payment protocol handlers based on the web-to-wallet transition payment protocol in the merchant payment request
(para [0037] showing a user determining a type of card (interpreted as protocol handler) from different card types (plurality of protocol handlers) that may be available – para 0037 reads  …the user may further specify a payment type to be used (e.g. a certain type of credit card) for the transaction. If a user of wireless mobile device 100 clicks a payment button specifying use of the electronic wallet 148 and a specific card type XYZ, then the online vendor's web server 350 may then return a webpage specifically adapted for use with the specified card type XYZ. This may be done by having a number of different webpages available to handle payment for different card types such as XYZ.); 
   process the merchant payment request using the payment protocol handler (para 37 further showing clicking on a payment button specifying use of wallet and specific card type);
    instantiate on the user device a wallet application via the payment protocol handler
(para [0038] When this webpage is loaded by the Internet browser 138 of wireless mobile device 100, an embedded custom content type may instruct the Internet browser 138 to invoke the electronic wallet application 148 with the specific card type selected by the user.)
    obtain a payment method selection via the wallet application (para 43… once valid verification data has been input by the user, the user may be presented with a list of available payment options for selection. When displayed as selectable payment options, the card numbers could be fully revealed, partially hidden (e.g. 4500 xxxx xxxx 4742), or could simply be listed by the issuing institution's name (e.g. XYZ Bank Platinum Credit Card); 
   provide a transaction execution request including the selected payment method to the merchant server to initiate payment to the merchant according to the merchant payment request (para 43… Upon selection (of card by user), card information for the selected card may be sent from the electronic wallet 148 in order to proceed with payment). 
    It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the receiving a merchant request for payment and final result of completion of von Behren, by Castell, that shows detailed use of an electronic wallet to respond to merchant request for payment.  One of ordinary skill would have been motivated to make this modification in order to provide a transaction process that is convenient to a consumer to provide information to a merchant for completion of a transaction.

   Re claim 42: Castell further shows wherein the payment protocol handler includes a purchase transaction parameter (para [0037] showing a user determining a type of card (interpreted as protocol handler) from different card types (plurality of protocol handlers) that may be available – para 0037 reads  …the user may further specify a payment type to be used (e.g. a certain type of credit card) for the transaction.). 
   It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the receiving a merchant request for payment and final result of completion of von Behren, and the detailed use of an electronic wallet to respond to merchant request for payment of Castell by the identification of payment information of Castell.  One of ordinary skill would have been motivated to make this modification in order to provide a transaction process that is convenient to a consumer to access and provide information to a merchant for completion of a transaction.
   Re claim 43: von Behren in view of Castell further shows the system of claim 42. Castell further shows wherein the purchase transaction parameter includes one of a selected payment method (para [0037] showing a user determining a type of card (interpreted as protocol handler) from different card types (plurality of protocol handlers) that may be available – para 0037 reads  …the user may further specify a payment type to be used (e.g. a certain type of credit card) for the transaction.), a merchandise price; an applicable discount, and an offer.  
   It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the receiving a merchant request for payment and final result of completion of von Behren, and the detailed use of an electronic wallet to respond to merchant request for payment of Castell by the identification of payment information of Castell.  One of ordinary skill would have been motivated to make this modification in order to provide a transaction process that is convenient to a consumer to access and provide information to a merchant for completion of a transaction.

    Re claim 44: Castell further shows: obtain security credentials to launch the wallet application; and instantiate the wallet application responsive to verification of the security credentials ((para 34… Upon being invoked, wallet security module 149 initiates an authentication process that must be successfully completed by the user before the user can access the contents of the electronic wallet core 504. Without successful authentication, no further access to the electronic wallet application will be permitted. and para 45… upon being invoked, the wallet security module 149 may require the user to provide verification data, such as a password, fingerprint press or swipe, or voice command).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the receiving a merchant request for payment and final result of completion of von Behren, and the detailed use of an electronic wallet to respond to merchant request for payment of Castell by the requirement for identification information of Castell.  One of ordinary skill would have been motivated to make this modification in order to reduce a potential for fraudulent activity. 
   Re claim 45: Von Behren further shows wherein the payment method selection is obtained by determining a default payment method (para 18, showing default form of payment). 
    Re claim 46:  Castell further shows wherein the payment method selection is an electronic wallet (paras 33… the wireless mobile device 100 may be suitably adapted to recognize when an online vendor's web server 350 supports use of the electronic wallet 148 as a payment option when visiting the online vendor's web server 350; para 37…a user of wireless mobile device 100 clicks a payment button specifying use of the electronic wallet 148 and a specific card type XYZ…).
   It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the receiving a merchant request for payment and final result of purchase completion of von Behren and the detailed use of an electronic wallet to respond to merchant request for payment of Castell by the provision of a payment method of Castell.  One of ordinary skill would have been motivated to make the modification in order to provide a transaction process that is convenient to a consumer to provide information to a merchant for completion of a transaction.  

   Re claim 47:  Castell further shows wherein the payment method selection is one of a credit card, a debit card, a gift card ((para 43… once valid verification data has been input by the user, the user may be presented with a list of available payment options for selection. When displayed as selectable payment options, the card numbers could be fully revealed, partially hidden (e.g. 4500 xxxx xxxx 4742), or could simply be listed by the issuing institution's name (e.g. XYZ Bank Platinum Credit Card).  
       It would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the receiving a merchant request for payment and final result of purchase completion of von Behren and the detailed use of an electronic wallet to respond to merchant request for payment of Castell by the provision of a payment method of Castell.  One of ordinary skill would have been motivated to make the modification in order to provide a transaction process that is convenient to a consumer to provide information to a merchant for completion of a transaction.  

    Re claim 49: Von Behren further shows wherein the wallet application is one of a
Java applet; an HTML application (para 57, wallet in HTML compliant web browser), and a Javascript application.   

Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over von Behren in view of Castell and further in view of Chatterjee (U.S. 2012/0310826).
   Re claim 48: Von Behren in view of Castell shows the system of claim 41.  
   Von Behren and Castell do not expressly show but Chatterjee shows determine that a store injection package is available from the merchant server to inject into the wallet application after receipt of the merchant payment request (fig 7E and paras 80 showing viewing of merchant on screen, which indicates a determination that the merchant is available to access within a wallet); and in response to a determination that the store injection package is available, inject a store into the wallet application to allow selection of additional items for purchase from the store prior to obtaining the payment method (fig 7E, para 80, showing choice of merchant  by user with items available for purchase then appearing).
     It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the receiving a merchant request for payment and final result of purchase completion of von Behren and the detailed use of an electronic wallet to respond to merchant request for payment of Castell by the provision of a merchant injection package of Chatterjee. One of ordinary skill would have been motivated to make the modification to provide direct connection to merchant from a wallet, in order to enhance the shopping experience of consumers (Chatterjee, para 75).

Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over von Behren in view of Castell and further in view of Blinn et al. (U.S.  2004/0254891).
   Re claim 50:  von Behren in view of Castell shows the system of claim 41.  
   Von Behren and Castell do not expressly show but Blinn shows display a redirect page specified by a merchant associated with the merchant payment request (paras 64, 65, showing link to redirect to wallet).
       It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the receiving a merchant request for payment and final result of purchase completion of von Behren and the detailed use of an electronic wallet to respond to merchant request for payment of Castell by the redirecting from a merchant of Blinn.  One of ordinary skill would have been motivated to make the modification to provide direct connection to a wallet for subsequent payment to complete a transaction. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chan et al. (U.S. 2009/0234751) – electronic wallet for wireless mobile device and method of operating 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        
/JOSEPH W. KING/Primary Examiner, Art Unit 3696